Exhibit 10.5

FOURTH AMENDMENT TO HOTEL PURCHASE AND SALE AGREEMENT

This Fourth Amendment to Hotel Purchase and Sale Agreement (this “Amendment”) is
entered into effective as of January 14, 2019 (the “Effective Date”), between NF
II/CI TAMPA AIRPORT, LLC, NF II/CI FORT MYERS GULF CENTER, LLC, NF II/CI LITTLE
ROCK, LLC, NF II BEACHWOOD PARK EAST, LLC, HP BOULDER, L.L.C., NF II/CI TAMPA
AVION, LLC, NF II/CI KNOXVILLE, LLC, and NF II/CI FORT MYERS AIRPORT, LLC, each
a Delaware limited liability company (collectively, “Sellers”) and SREIT HOTEL
HOLDINGS, L.L.C., a Delaware limited liability company (“Buyer”).

A. Sellers and Buyer, as successor-in-interest to SCG Global Holdings, L.L.C., a
Delaware limited liability company (“Original Buyer”), have entered into a Hotel
Purchase and Sale Agreement dated as of July 31, 2018, as amended and assigned
by that certain First Amendment to Hotel Purchase and Sale Agreement dated
October 9, 2018, as further amended by that certain Second Amendment to Hotel
Purchase and Sale Agreement dated November 19, 2018, as further amended by that
certain Third Amendment to Hotel Purchase and Sale Agreement dated January 10,
2019 (as amended and assigned, the “Agreement”), with respect to certain
property more particularly described therein. Capitalized terms used in this
Amendment without definition have the same meanings ascribed to those terms in
the Agreement.

B. Sellers and Buyer now wish to modify the terms of the Agreement as set forth
in this Amendment as set forth herein.

NOW, THEREFORE, for and in consideration of the foregoing recitals, which are
incorporated herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sellers and Buyer hereby agree as
follows:

1. Extension of Closing Deadline. The parties acknowledge and agree that with
respect to the Property owned by NF II Beachwood Park East, LLC and HP Boulder,
L.L.C., the Closing Date shall be 4:00 p.m. local Atlanta, Georgia time on
January 15, 2019.

2. Miscellaneous. As expressly modified herein, the Agreement remains in full
force and effect and Original Buyer, Buyer Assignee and Seller ratify and affirm
the Agreement as modified herein. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute the same instrument. This Amendment may be executed via facsimile or
by “PDF scanned signature” and that facsimile or PDF shall be deemed an original
for all purposes. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Georgia. If a provision of
this Amendment conflicts with a provision of the Agreement, this Amendment shall
supersede and control.

[Signatures appear on following pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Buyer have executed this Amendment as of the
date and year first above written.

 

SELLERS:

NF II/CI TAMPA AIRPORT, LLC,

a Delaware limited liability company

NF II/CI FORT MYERS GULF CENTER, LLC,

a Delaware limited liability company

NF II/CI LITTLE ROCK, LLC,

a Delaware limited liability company

NF II BEACHWOOD PARK EAST, LLC,

a Delaware limited liability company

 

HP BOULDER, L.L.C.,

a Delaware limited liability company

NF II/CI TAMPA AVION, LLC,

a Delaware limited liability company

NF II/CI KNOXVILLE, LLC,

a Delaware limited liability company

NF II/CI FORT MYERS AIRPORT, LLC,

a Delaware limited liability company

 

By:

 

/s/ Mark K. Rafuse

Name: Mark K. Rafuse

Title: Vice President

[Signatures continue on following page]



--------------------------------------------------------------------------------

BUYER:

 

SREIT HOTEL HOLDINGS, L.L.C.,

a Delaware limited liability company

By:  

/s/ Akshay Goyal

Name:  

 

Title:  

 

 

3